Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


3.) Response to Arguments
Applicant’s arguments, see Pages 10-14, filed 11/17/21, with respect to the prior-art rejections of claims 20 have been fully considered and are persuasive.  In view of the new amendments to claims 1, 16 and 18, the prior-art rejections of claims 1-20 have been withdrawn and claims 1-20 are in condition for allowance.

4.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A portable video and imaging system for law enforcement comprising:
a camera disposed in the camera housing and configured to capture video of an event and configured to be mounted on the body of a law-enforcement office;
a second selectively attachable mounting assembly for selectively attaching to the first selectively attachable mounting assembly and selectively attaching to the article of clothing of the law-enforcement officer,
wherein the camera housing comprises a recessed seat on a side opposite an exposure side of the camera,
wherein the recessed seat is configured to receive and connect to the first selectively attachable mounting assembly;
wherein the recessed seat is configured to receive and connect to the second selectively attachable mounting assembly;
a processor programmed to:
transmit the video file to a computer configured for viewing the video at a website.”

Dependent Claims 2-15 are also allowed due to their dependence on allowed independent claim 1. 


With regard to independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method of documenting a law-enforcement event by a portable video and imaging system, comprising the steps of:
receiving information indicative of a triggering even via a cellular wireless data interface;
wherein the video camera is configured to capture the video of the law-enforcement event and is further configured with a first selectively attachable mounting assembly to be mounted on an article of clothing of a law-enforcement officer,
wherein the video camera comprises a housing comprising a recessed seat on a side opposite an exposure side of the video camera,
wherein the recessed seat is configured to interchangeably receive the first selectively attachable mounting assembly and a second selectively attachable mounting assembly,
wireless streaming the video file, during the law-enforcement event and via the cellular wireless data interface, to a computer configured for viewing the video data at a website.”

Claim 17 is also allowed due to its dependence on allowed independent claim 16. 

Regarding independent Claim 18, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A portable video and imaging system for law enforcement comprising:
a camera disposed in the camera housing and configured to capture video of an event and configured to be mounted on a law-enforcement vehicle,
a second selectively attachable mounting assembly for selectively attaching to the first selectively attachable mounting assembly and selectively attaching to the article of clothing of the law-enforcement officer,
wherein the camera housing comprises a recessed seat on a side opposite an exposure side of the camera,
wherein the recessed seat is configured to receive and attach to the first selectively attachable mounting assembly,
wherein the recessed seat is configured to receive and attach to the second selectively attachable mounting assembly;
a microphone configured to capture audio of the event and configured to be mounted on the body of the law-enforcement officer,
a processor programmed to:
wirelessly transmit the video file, via the cellular wireless data interface, to a computer configured for viewing the video at a website.”

Claims 19-20 are also allowed due to their dependence on allowed independent claim 18. 


The following are the closest prior-art of record:

Chan et al. (US Pub No.: 2009/0257603A1) disclose a clip-on electronic recording device with an automatic activation mechanism is disclosed. When a coupling member coupled to the recording device is clipped onto a clothing accessory of a user, the coupling member activates the recording device automatically. In one embodiment, the recording device has a magnet switch that is activated by a magnet in the coupling member when it is clipped. In another embodiment, a mechanical switch is closed when the coupling member physically pushes into the electronic recording module.

Winningstad et al. (US Pub No.: 2009/0174779A1) disclose a wireless data acquisition and recording (DAR) system that includes acquisition circuitry including a video camera and/or a microphone carried by an operator for capturing video and audio events viewed and/or heard by the operator. A wireless transmitter wirelessly transmits digital signals containing the video events captured by the video camera and the audio events detected by the microphone. A data display and report submission (DD) device receives the wirelessly transmitted digital data captured by the acquisition circuitry and stores the data as media files. The various components of the DAR system 12 can easily attach and detach onto other pieces of the operators clothing. For example, the 


However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teaches the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697